Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 14-18
Claims 1-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak, Shibnath (NPL - Silicon nano-Photonics based Arrayed Waveguide Gratings, IMEC, March 2014; “Pathak”) in view of Harpin et al. (6,212,323; “Harpin”), further in view of Iodice et al. (Thermo-optical static and dynamic analysis of a digital optical switch based on amorphous silicon waveguide, Optics Express, V. 14, N. 12, 2006; “Iodice”), and further in view of Cantore et al. (1.55-micron silicon-based reflection-type waveguide integrated thermo-optic switch, Opt. Eng. 42(10) 2835–2840, 2003; “Cantore”).
Regarding claim 1, Pathak discloses in slides 16 an arrayed waveguide grating, comprising: a first star coupler; a second star coupler; an array of waveguides connecting the first star coupler Input and the second star coupler Output; one or more first port waveguides connected to the first star coupler; and one or more second port waveguides connected to the second star coupler,

    PNG
    media_image1.png
    709
    1011
    media_image1.png
    Greyscale

Pathak, Slide 16 


Further regarding claim 1, Pathak does not explicitly teach that the AWG’s have two distinct optical paths, one of crystalline silicon and one having different thermal properties, configured as a first optical path, from a first waveguide of the first port waveguides, through a first waveguide of the array of waveguides, to a first waveguide of the second port waveguides, includes a portion, having a first length, a material having different thermal properties, the portion including a segment of rib waveguide or strip waveguide, the remainder of the first optical path is within crystalline silicon, a second optical path, from the first waveguide of the first port waveguides, through a second waveguide of the array of waveguides, to the first9 waveguide of the second port waveguides, includes a portion, having a second length of material having different thermal properties, remainder of the second optical path is within crystalline silicon, and the second length is different from the first length.
However, Harpin discloses ridge waveguides comprising silicon and silicon nitride, Harpin, col. 4, ll. 1-12, configured with an angled interface between silicon and silicon nitride segments, Harpin, fig. 3, col. 4, ll. 13-18, and a related waveguide grating having waveguides 120, 122, 124 and 126 of different lengths, Harpin, fig. 4, ll. 46-52, having silicon nitride segments I2, I4, I6, and I8 having different wavelengths.
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Pathak to have Harpin’s waveguide segments such that the AWG’s have two distinct optical paths, one of crystalline silicon and one having different thermal properties, configured as a first optical path, from a first waveguide of the first port waveguides, through a first waveguide of the array of waveguides, to a first waveguide of the second port waveguides, includes a portion, having a first length, a material having different thermal properties, the portion including a segment of rib waveguide or strip waveguide, the remainder of the first optical path is within crystalline silicon, a second optical path, from the first waveguide of the first port waveguides, through a second waveguide of the array of waveguides, to the first9 waveguide of the second port waveguides, includes a portion, having a second length of material having different thermal properties, remainder of the second optical path is within crystalline silicon, and the second length is different from the first length because the resultant configuration would facilitate temperature insensitivity. Harpin, claim 1 (“An integrated optical device comprising at least a first and a second associated optical pathway, at least the first associated optical pathway including at least two sub-sections of a first and a second different transmissive material, the different materials exhibiting a different temperature dependence of refractive index, the lengths of the pathways and of sub-sections being selected such that the device is substantially temperature insensitive, wherein the second associated optical pathway also includes a sub-section of a different transmissive material.”).
Further regarding claim 1, Pathak in view of Harpin does not explicitly disclose that the differing thermal property material is hydrogenated amorphous silicon. 
However, Iodice disclosing using hydrogenated amorphous silicon waveguides which have reduced thermal stress than crystalline silicon while exhibiting index of refraction and thermal-optic coefficients that closely match crystalline silicon. Iodice, Table 2. 
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Pathak in view of Harpin to have a hydrogenated amorphous silicon waveguide, as taught by Iodice, interlaced with crystalline waveguides, in a manner analogous to Harpin’s teaching, because the resulting configuration would enhance athermal characteristics. Harpin, claim 1.
Further regarding claim 1, Pathak in view of Harpin and further in view of Iodice does not explicitly disclose that the portion of the hydrogenated amorphous silicon along the first optical path being in direct contact with the crystalline silicon along the first optical path.
However, Cantore discloses in figure 1, and related text, an optical waveguide configuration having a hydrogenated amorphous waveguide portion in direct contact with a crystalline silicon waveguide portion.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pathak in view of Harpin and further in view of Iodice such that the portion of the hydrogenated amorphous silicon along the first optical path being in direct contact with the crystalline silicon along the first optical path because the resulting configuration would facilitate controlling reflection/transmission at the amorphous-crystalline interface. Cantore, Abstract.
 Regarding claim 3, it would have been obvious for a person having ordinary skill in the art at the time of filing to Pathak in view of Harpin, further in view of Iodice, and further in view of Cantore to comprise: the first waveguide of the array of waveguides includes a first portion, having a length equal to the first length, composed of hydrogenated amorphous silicon, the remainder of the first waveguide of the array of waveguides is composed of crystalline silicon, the second waveguide of the array of waveguides includes a portion, having a length equal to the second length, composed of hydrogenated amorphous silicon, and the remainder of the second waveguide of the array of waveguides is composed of crystalline silicon, as recited in claim 3; because the resulting configurations would enhance athermal characteristics. Harpin, claim 1
Regarding claims 2, 4 and 5, Pathak in view of Harpin, further in view of Iodice, and further in view of Cantore does not explicitly disclose the coefficients and dimensions recited in the claims:
2. The arrayed waveguide grating of claim 1, wherein a rate of change, with temperature, of a center wavelength of a channel of the arrayed waveguide grating is less than 70 pm/.degree. C. 
4 The arrayed waveguide grating of claim 3, wherein an interface between the first portion of the first waveguide and a portion of the remainder of the first waveguide is a substantially planar surface having a surface normal, an angle between the surface normal and a longitudinal direction of the first portion being greater than 0.1 degrees. 
5. The arrayed waveguide grating of claim 4, wherein the angle between the surface normal and the longitudinal direction of the first portion is less than 30 degrees. 
 However, Harpin teaches using segments of materials having different material and structural characteristics than exhibited by the background AWG; and Iodice discloses the predictable and well-characterized thermal and optical properties of hydrogenated amorphous silicon. 
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to optimize Pathak in view of Harpin, further in view of Iodice, and further in view of Cantore to comprise:
2. The arrayed waveguide grating of claim 1, wherein a rate of change, with temperature, of a center wavelength of a channel of the arrayed waveguide grating is less than 70 pm/.degree. C. 
4 The arrayed waveguide grating of claim 3, wherein an interface between the first portion of the first waveguide and a portion of the remainder of the first waveguide is a substantially planar surface having a surface normal, an angle between the surface normal and a longitudinal direction of the first portion being greater than 0.1 degrees. 
5. The arrayed waveguide grating of claim 4, wherein the angle between the surface normal and the longitudinal direction of the first portion is less than 30 degrees. 
because the resulting configurations would enhance athermal characteristics. Harpin, claim 1.
Regarding claims 14-18, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pathak in view of Harpin, further in view of Iodice, and further in view of Cantore, to comprise:
14. The arrayed waveguide grating of claim 1, wherein a waveguide core of the portion of the hydrogenated amorphous silicon along the first optical path directly contacts a waveguide core of a portion of the crystalline silicon along the first optical path. Cantore, fig. 1.
15. The arrayed waveguide grating of claim 1, wherein the portion of the hydrogenated amorphous silicon along the first optical path and the crystalline silicon along the first optical path are directly above a same layer. Cantore, fig. 1.
16. The arrayed waveguide grating of claim 15, wherein the portion of the hydrogenated amorphous silicon along the first optical path and the crystalline silicon along the first optical path are directly above a buried oxide layer of a silicon-on- insulator wafer. Cantore, fig. 1.
17. The arrayed waveguide grating of claim 1, wherein a height of the portion of the hydrogenated amorphous silicon along the first optical path is substantially the same as a height of the crystalline silicon along the first optical path. Cantore, fig. 1.
18. The arrayed waveguide grating of claim 1, wherein the portion of the hydrogenated amorphous silicon along the first optical path does not overlap in a plan view with the crystalline silicon along the first optical path. Cantore, fig. 1.
because the resulting configurations would facilitate controlling reflection/transmission at the amorphous-crystalline interface. Cantore, Abstract.
Claim 6
Claim 6, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Pathak, Shibnath (NPL - Silicon nano-Photonics based Arrayed Waveguide Gratings, IMEC, March 2014; “Pathak”) in view of Harpin et al. (6,212,323; “Harpin”), further in view of Iodice et al. (Thermo-optical static and dynamic analysis of a digital optical switch based on amorphous silicon waveguide, Optics Express, V. 14, N. 12, 2006; “Iodice”), and further in view of Cantore et al. (1.55-micron silicon-based reflection-type waveguide integrated thermo-optic switch, Opt. Eng. 42(10) 2835–2840, 2003; “Cantore”), as applied in the rejection of claims 1-5, and further in view of Kamei, Shin (Recent Progress on Athermal AWG Wavelength Multiplexer, OSA/LFC/NFOEC2009, OWO1.pdf; “Kamei”),
Regarding claim 6, Pathak in view of Harpin, further in view of Iodice, and further in view of Cantore does not explicitly disclose that the first star coupler includes a free propagation region including an area composed of hydrogenated amorphous silicon, the remainder of the free propagation region of the first star coupler being composed of crystalline silicon, the area including a wedge-shaped portion.
However, Kamei discloses in figures 1 and 2 an AWG in which the waveguides include resin-filled web-shaped sections (“triangular groove”). 
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Pathak in view of Harpin, further in view of Iodice, and further in view of Cantore such that the first star coupler includes a free propagation region including an area composed of hydrogenated amorphous silicon, the remainder of the free propagation region of the first star coupler being composed of crystalline silicon, the area including a wedge-shaped portion, because the resulting configuration would enhance athermal AWG characteristics. Kamei, 1. Introduction.
Claims 7-10 and 13
Claims 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak, Shibnath (NPL - Silicon nano-Photonics based Arrayed Waveguide Gratings, IMEC, March 2014; “Pathak”) in view of Harpin et al. (6,212,323; “Harpin”), further in view of Iodice et al. (Thermo-optical static and dynamic analysis of a digital optical switch based on amorphous silicon waveguide, Optics Express, V. 14, N. 12, 2006; “Iodice”), and further in view of Cantore et al. (1.55-micron silicon-based reflection-type waveguide integrated thermo-optic switch, Opt. Eng. 42(10) 2835–2840, 2003; “Cantore”), as applied in the rejection of claims 1-5 and 14-18, and further in view of Doerr, Christopher (6,049,640; “Doerr”).
Regarding claims 7-10 and 13, Pathak in view of Harpin, further in view of Iodice, and further in view of Cantore, as applied in the rejection of claims 1-5 and 14-18, discloses and/or renders obvious all limitations except the construction of a multi-path interference filter.
However, Doerr discloses in figure 1 and related text: “two connected units of angular dispersive elements, with non-zero relative phase shifts between the elements, which are interconnected using controllable phase shifters. Another embodiment uses two "interleave-chirped" waveguide grating routers connected by waveguides with phase shifters” Doerr, Abstract.
Shown in FIG. 1 is an illustrative diagram of a reconfigureable wavelength-division-multiplexing (WDM) cross-connect 100 comprising two "interleave-chirped" waveguide grating routers (WGRs) 110 and 120 connected by a phase shifter unit 170 which includes a waveguide arrays 130 and 130' and a phase shifter array 140. The WDM cross-connect 100 can be monolithically integrated with no waveguide crossings and theoretically can achieve very high switching extinction ratios and a nearly excess-loss-free rectangular spectral response.
A plurality of optical lines, e.g., lines 1 and 2, may be connected as the input lines (or input ports) 150 and output lines (or output ports) 160 of WDM cross-connect 100. Each of the lines 1 and 2 may carry a plurality of wavelength channels. For the 2 line.times.2 line case shown in FIG. 1, any wavelength channel in one line. e.g., line 1, can be exchanged with the same wavelength channel in the other line, i.e., line 2. For the more general P line.times.P line case, where P=2, the channels can be switched in a cyclical fashion between lines. The WDM cross-connect 100 can be implemented as a compact device with no waveguide crossings; can theoretically achieve very high, fabrication-tolerant, switching extinction ratios; and can theoretically achieve a nearly excess-loss-free rectangular spectral response.
Each of the two "interleave-chirped" WGRs 110 and 120 are formed from two star couplers, e.g., 111 and 112, connected by an array of grating arms, e.g., 113. Such WGRs may be of the type described in U.S. Pat. No. 5,136,671, issued to C. Dragone on Aug. 4, 1992 or the above-identified Dragone article, both of which are incorporated by reference herein.
For any multiple wavelength signal received over each the input lines 1 and 2, the operation of WGR 110 causes all signal wavelengths which are the same to be directed to the same output waveguide of arrays 130 and 130'. Consequently, each of the different wavelengths of input line 1 is received in free space region 114 and directed, according to wavelength, to a particular group of one or more of the waveguides of arrays 130 and 130'. Similarly, each of the different wavelengths of input line 2 (if spaced within the same Brillouin zones .OMEGA..sub.0 as input line 1) is received in free space region 114 and directed, according to wavelength, to a particular group of one or more of the waveguides of arrays 130 and 130'. Thus in FIG. 1, if we assume that the signal on line 1 includes four wavelength channels .lambda.1, .lambda.2, .lambda.3, and .lambda.4 each of the wavelengths would be directed to a different group of waveguides 131, 132, 133, and 134, respectively, of array 130.
In accordance with the present invention, for P=2 input and output lines (lines 1 and 2) the WGR 110 (and 120) are provided with an "interleave chirp" which consists of giving every other grating arm of array 113 (and 123) an additional path length of .lambda..sub.c /4, where .lambda..sub.c is the wavelength of interest in the waveguide (.lambda..sub.c =.lambda..sub.c0 /n). The additional path length of .lambda..sub.c /4 produces a delay or phase shift of .pi./2, or 90.degree. degrees. The radiation patterns from the arrays of waveguide grating arms, e.g., 113, in the star couplers 111 and 112 of WGR 110 have Brillouin zones .OMEGA..sub.i of order i and width 2.gamma. [e.g., see the article by C. Dragone, "Optimum design of a planar array of tapered waveguides," J. Opt. Soc. Am. A, vol. 7, pp. 2081-2091 (1990)]. The interleave chirp makes the WGRs create two images for each wavelength in each .OMEGA..sub.i, the images spaced by .gamma.. This can be understood from the following: consider a non-chirped WGR. Single-wavelength (or frequency) signals entering an input port, e.g., input line 1, in one star coupler 111 of the WGR 110 are imaged to .OMEGA..sub.0 in the free space region 114 of the other star coupler, i.e., 112.
Doerr, col. 3, l. 39 – col. 4, l. 42.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pathak in view of Harpin, further in view of Iodice, and further in view of Cantore, as applied in the rejection of claims 1-5 and 14-18, to comprise:
7. A multi-path interference filter, comprising: a first port waveguide; a second port waveguide; and an optical structure connecting the first port waveguide and the second port waveguide, the optical structure having: a first optical path from the first port waveguide to the second port waveguide, and a second optical path, different from the first optical path, from the first port waveguide to the second port waveguide, the first optical path having a portion, having a first length, within hydrogenated amorphous silicon, the second optical path having a portion, having a second length, within crystalline silicon, and the second optical path having either no portion within hydrogenated amorphous silicon, or a portion, having a third length, within hydrogenated amorphous silicon, the third length being less than the first length, the portion of the hydrogenated amorphous silicon along the second optical path being in direct contact with the crystalline silicon along the second optical path. .
8. The multi-path interference filter of claim 7, wherein an optical path delay difference between the first optical path and the second optical path has a rate of change, with temperature, of less than 2e-5 radians/° C.
9. The multi-path interference filter of claim 7, wherein the optical structure comprises a Mach-Zehnder interferometer having: a first coupler, a second coupler, a first waveguide connecting the first coupler and the second coupler, and a second waveguide connecting the first coupler and the second coupler, wherein: a portion of the first optical path is within the first waveguide, and a portion of the second optical path is within the second waveguide.
10. The multi-path interference filter of claim 7, wherein the optical structure comprises a generalized Mach-Zehnder interferometer having: a first coupler, a second coupler, a first waveguide connecting the first coupler and the second coupler, a second waveguide connecting the first coupler and the second coupler, a third waveguide connecting the first coupler and the second coupler, and wherein: a portion of the first optical path is within the first waveguide, and a portion of the second optical path is within the second waveguide.
13. The multi-path interference filter of claim 7, wherein an optical path delay difference between the first optical path and the second optical path exhibits a maximum change, over a temperature range extending from 20° C. to 70° C., of less than 2e-3 radians.
because the resulting configurations would be “reconfigurable.” Doerr, Abstract.
Claim 11
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak, Shibnath (NPL - Silicon nano-Photonics based Arrayed Waveguide Gratings, IMEC, March 2014; “Pathak”) in view of Harpin et al. (6,212,323; “Harpin”), further in view of Iodice et al. (Thermo-optical static and dynamic analysis of a digital optical switch based on amorphous silicon waveguide, Optics Express, V. 14, N. 12, 2006; “Iodice”), and further in view of Cantore et al. (1.55-micron silicon-based reflection-type waveguide integrated thermo-optic switch, Opt. Eng. 42(10) 2835–2840, 2003; “Cantore”), as applied in the rejection of claims 1-5, and further in view of Doerr, Christopher (6,049,640; “Doerr”), as applied in the rejection of claims 7-10 and 13, and further in view of Oaknin et al. (6,856,751; “Oaknin”).
Regarding claim 11, Pathak in view of Harpin, further in view of Iodice, further in view of Cantore, and further in view of Doerr does not explicitly disclose that the optical structure comprises two concatenated Mach-Zehnder interferometers.
However, Oaknin discloses in figure 1 and Abstract using concatenated MZIs to “obtain the required total attenuation.” Oaknin, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pathak in view of Harpin, further in view of Iodice, further in view of Cantore, and further in view of Doerr such that the optical structure comprises two concatenated Mach-Zehnder interferometers because the resultant configuration would facilitate increasing the width of the attenuation range. Oaknin, col. 2, ll. 21-37.
Claim 12
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak, Shibnath (NPL - Silicon nano-Photonics based Arrayed Waveguide Gratings, IMEC, March 2014; “Pathak”) in view of Harpin et al. (6,212,323; “Harpin”), further in view of Iodice et al. (Thermo-optical static and dynamic analysis of a digital optical switch based on amorphous silicon waveguide, Optics Express, V. 14, N. 12, 2006; “Iodice”), and further in view of Cantore et al. (1.55-micron silicon-based reflection-type waveguide integrated thermo-optic switch, Opt. Eng. 42(10) 2835–2840, 2003; “Cantore”), as applied in the rejection of claims 1-5, and further in view of Doerr, Christopher (6,049,640; “Doerr”), as applied in the rejection of claims 7-10 and 13, and further in view of Kato et al. (2015/030952; “Kato”).
Regarding claim 12, Pathak in view of Harpin, further in view of Iodice, further in view of Cantore, and further in view of Doerr does not explicitly disclose that the optical structure comprises an echelle grating.
However, Kato discloses in paragraph [0042] using Echelle grating structures in concert with MMIs.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pathak in view of Harpin, further in view of Iodice, further in view of Cantore, and further in view of Doerr such that the optical structure comprises an echelle grating because the resultant configuration would facilitate controlling polarization modes. Kato, par. [0042].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883